Exhibit 10.1
 
FIRST AMENDMENT TO WAREHOUSING
CREDIT AND SECURITY AGREEMENT
 
This First Amendment to Warehousing Credit and Security Agreement (this
"Amendment"), is entered into effective as of the 29th day of August, 2007 by
and among CENTERLINE MORTGAGE CAPITAL INC., a Delaware corporation and
CENTERLINE MORTGAGE PARTNERS INC., a Delaware corporation (individually and
collectively, the "Borrower"), CITICORP USA, INC., as the lender under the
Credit Agreement, as defined hereafter ("Existing Lender") and SUNTRUST BANK
("SunTrust") and WACHOVIA BANK, N.A. ("Wachovia", together with SunTrust,
individually, an "Additional Lender" and collectively, the "Additional Lenders"
together with the Existing Lender, individually, a "Lender" and collectively,
the "Lenders"), and CITICORP USA, INC., as agent for the Lenders ("Agent").
 
Section 1.  Recitals.  Borrower, Agent, and Existing Lender entered into that
certain Warehousing Credit and Security Agreement dated May 31, 2007, (the
"Credit Agreement") for the purposes and consideration therein
expressed.  Borrower, Agent, and the Existing Lender desire to reduce the
Commitment, add SunTrust and Wachovia as "Lenders" under the Credit Agreement,
and make certain other amendments to the Credit Agreement as more particularly
set forth herein.  Therefore, Borrower, Agent, and the Lenders hereby agree as
follows, intending to be legally bound:
 
Section 2.  Definitions and References.  Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms in the Credit Agreement
shall have the same meanings whenever used in this Amendment.
 
Section 3.  Amendments.  The Credit Agreement is hereby amended, as follows:
 
(a)  The following definitions are hereby amended and restated in or added to,
as applicable, Section 1.1 of the Credit Agreement as follows:
 
"Advance Rate" has the meaning set forth in Section 2.2(a) hereof.
 
"Collateral Value" means, as of any date of determination, (a) with respect to
any Eligible Loan, the lesser of (1) the amount of the Advance permitted against
such Eligible Loan under Section 2.1(c) hereof or (2) the Fair Market Value of
such Eligible Loan; and (b) if Eligible Loans have been exchanged for Agency
Securities, the lesser of (1) the amount of any Advances outstanding against the
Eligible Loans backing the Agency Securities or (2) the Fair Market Value of the
Agency Securities.
 
"Commitment" means the commitment of the Lenders to make Advances hereunder in
an aggregate principal amount at any time outstanding that shall not exceed an
amount equal to TWO HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($250,000,000.00),
subject to any increases or decreases of such amount pursuant to the terms of
this Agreement; provided, however, that no Lender's portion of such Advances may
ever exceed its Commitment Amount.
 
Page 1            

--------------------------------------------------------------------------------


 
"FHA Construction Draw" means an advance made under an FHA Construction Mortgage
Loan to the Mortgagor or its designee for the payment of construction-related
expenses incident to the construction of improvements upon a Multi-family
Property or acquisition of the real property upon which such improvements are to
be constructed.
 
"FHA Project Mortgage Loan" means an FHA fully insured Multi-family Mortgage
Loan, which Mortgage Loan is covered by a Purchase Commitment for the Mortgage
Loan or the Mortgage-backed Securities to be created on the basis of such
Mortgage Loan.
 
"Mortgage" means a mortgage, deed of trust, deed to secure debt or other form of
mortgage instrument, appropriate and effective for the U.S. jurisdiction where
the real estate is located to create, perfect and maintain in full force and
effect a first or second (or third as permitted by any Agency in connection with
its Purchase Commitment of any Eligible Loan) priority mortgage lien against it,
securing a Mortgage Note and granting a perfected first or second (or third as
permitted by any Agency in connection with its Purchase Commitment of any
Eligible Loan) priority lien on real, personal, or mixed property consisting of
land, improvements and other property more particularly described therein.
 
"Mortgagor" means a borrower under a Mortgage Loan.
 
"Par Value" means, with respect to any FHA Construction Draw, at the time of any
determination, the unpaid principal balance of such FHA Construction Draw on
such date.
 
(b)  Section 2.1(c)of the Credit Agreement is hereby amended and restated to
read as follows:
 
(c)     In addition to the limitations set forth in this Agreement, each Advance
to fund an Eligible Loan shall be limited to an amount equal to one hundred
percent (100%) (the "Advance Rate") of the following:
 
(i) with respect to an Eligible Mortgage Loan that is not a FHA Construction
Mortgage Loan, the lesser of (x) the Mortgage Note Amount, or (y) the Committed
Purchase Price amount.
 
(ii) with respect to an Eligible Mortgage Loan that is a FHA Construction
Mortgage Loan, the lesser of (x) the Par Value of related FHA Construction Draw
to be funded from such Advance; or (y) the Committed Purchase Price amount for
such FHA Construction Draw to be funded from such Advance.
 
(c)  Section 2.8  Commitment Fee. of the Credit Agreement is hereby amended and
restated to read as follows:
 
Page 2            

--------------------------------------------------------------------------------


 
   2.8           Commitment Fee.  In consideration of Lenders' agreement to make
Advances available to Borrower under the Commitment, subject to the terms of
this Agreement, Borrower shall pay to Agent for the ratable account of each
Lender in accordance with their respective Commitment Percentage, a commitment
fee equal to 0.05% of the Commitment (the "Commitment Fee").  The Commitment Fee
shall be deemed fully earned, non refundable and payable upon the execution and
delivery of this Agreement by the parties, notwithstanding the Commitment is
never fully funded during the term of this Agreement.
 
(d)  Section 5.12(h) of the Credit Agreement is hereby amended and restated to
read as follows:
 
         (h)           Each Pledged Loan is secured by a first or second Lien
(or third as permitted by any Agency in connection with its Purchase Commitment
of any Eligible Loan) on the premises described in that Mortgage.  Each Pledged
Loan has or will have a title insurance policy, in ALTA form or equivalent, from
a recognized title insurance company, insuring the priority of the Lien of the
Mortgage and meeting the usual requirements of Investors purchasing those
Mortgage Loans.
 
(e)  Section 7.11 of the Credit Agreement is hereby amended and restated to read
as follows:
 
         7.11           Minimum Servicing Portfolio (CMC).  Permit the Servicing
Portfolio of CMC (and its Subsidiaries, on a consolidated basis) to be less than
SIX BILLION AND NO/100 DOLLARS ($6,000,000,000.00), computed as of the end of
each calendar quarter.
 
(f)  The notification information of SunTrust and Wachovia as set forth below
its respective signature is hereby added to Article 9 of the Credit Agreement
for all purposes.
 
(g)  All references to Free Delivery in Schedule I to Exhibit C/Freddie Mac,
Schedule I to Exhibit C-Fannie Mae, and Schedule I to Exhibit C/FHA are hereby
deleted in their    entirety  for all  purposes.
 
(h)  Schedule 1 to the Credit Agreement is deleted in its entirety and Schedule
1 to this Amendment is given in substitution and replacement thereof.
 
Section 4.  Addition of New Lender.  In accordance with Section 13.1 of the
Credit Agreement, each of the Additional Lenders hereby acknowledges and agrees,
with the consent of the Borrower, Agent, and the Existing Lender, that, from and
after the effective date hereof, it shall be a party to the Credit Agreement and
shall have the rights and obligations of a Lender under the Loan Documents as
set forth therein and as modified hereby.  Each of the Additional Lenders
(a) represents and warrants to Borrower, Agent, and the Existing Lender that it
is legally authorized to enter into this Amendment, (b) confirms that it has
received a copy of the Credit Agreement, copies of the current financials, and
such other documents and information as it

 
Page 3            

--------------------------------------------------------------------------------


 
deems appropriate to make its own credit analysis and decision to enter into
this Agreement, (c) agrees with Borrower, Agent, and the Existing Lender that it
shall independently and without reliance upon Agent, or any other Lender and
based on such documents and information as it deems appropriate at the time
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (d) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to Agent by the terms of the Loan Documents and all other reasonably
incidental powers, (e) confirms, acknowledges, and agrees its Commitment Amount
and Commitment Percentage is as set forth in Schedule 1 to the Credit Agreement,
as modified hereby and from time to time hereafter, and (f) agrees with
Borrower, Agent, and the other Lenders that it shall perform and comply with all
provisions of the Loan Documents applicable to Lenders in accordance with their
respective terms.
 
Section 5.  Representations and Other Agreements.  Borrower represents and
warrants that all of the representations and warranties contained in the Credit
Agreement and all instruments and documents executed pursuant thereto or
contemplated thereby are true and correct in all material respects on and as of
this date.
 
Section 6.  Representations.  Except as otherwise specified herein, the terms
and provisions hereof shall in no manner impair, limit, restrict or otherwise
affect the Obligations of Borrower as evidenced by the Loan Documents.  Borrower
hereby acknowledges, agrees, and represents that (i) Borrower is indebted to
Lenders pursuant to the terms of the Credit Agreement and the Notes, as modified
hereby; (ii) the liens, security interests and assignments created and evidenced
by the Loan Documents are, respectively, first, prior, valid and subsisting
liens, security interests and assignments against the Collateral and secure all
indebtedness and obligations of Borrower to Lenders under the Notes, the Credit
Agreement, all other Loan Documents, as modified herein; (iii) there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Loan Documents, and the other obligations created or evidenced
by the Loan Documents; (iv) Borrower has no claims, offsets, defenses or
counterclaims arising from any of the Agent's or Lenders' acts or omissions with
respect to the Loan Documents, or the Agent's or Lenders' performance under the
Loan Documents; (v) the representations and warranties contained in the Loan
Documents are true and correct representations and warranties of Borrower, as of
the date hereof; (vi) Borrower is not in default and no event has occurred
which, with the passage of time, giving of notice, or both, would constitute a
default by Borrower of Borrower’s obligations under the terms and provisions of
the Loan Documents.
 
Section 7.  Severability.  In the event any one or more provisions contained in
the Credit Agreement or this Amendment should be held to be invalid, illegal or
unenforceable in any respect, the validity, enforceability and legality of the
remaining provisions contained herein and therein shall not be affected in any
way or impaired thereby and shall be enforceable in accordance with their
respective terms.
 
Section 8.  Ratification of Agreements.  (a) Except as amended hereby, Borrower
ratifies and confirms that the Credit Agreement, the Notes, and all other Loan
Documents are and remain in full force and effect in accordance with their
respective terms and that all Collateral is unimpaired by this Amendment and
secures the payment and performance of all indebtedness and obligations of
Borrower under the Notes, the Credit Agreement, and all other
 
 
Page 4            

--------------------------------------------------------------------------------


 
 Loan Documents, as modified hereby.  Borrower shall execute and deliver a new
Note to each Lender in the amount of its Commitment Amount.
 
(b)           The undersigned officer of the Borrower executing this Amendment
represents and warrants that he has full power and authority to execute and
deliver this Amendment on behalf of the Borrower this Amendment, that such
execution and delivery has been duly authorized by all necessary corporate
action of Borrower, and represents and warrants that the resolutions and
affidavits previously delivered to Agent, in connection with the execution and
delivery of the Credit Agreement, are and remain in full force and effect and
have not been altered, amended or repealed in anyway.
 
(c)           Any reference to the Credit Agreement in any Loan Document shall
be deemed to be references to the Credit Agreement as amended hereby.  Any
reference in this Amendment and the other Loan Documents to the Notes shall be
deemed to be references to the new Notes executed and delivered by the Borrower
in connection herewith.
 
Section 9.   No Waiver.  Borrower agrees that no Event of Default and no Default
has been waived or remedied by the execution of this Amendment by Agent and
Lenders, and any such Default or Event of Default heretofore arising and
currently continuing shall continue after the execution and delivery hereof.
 
Section 10.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas and, to the extent applicable,
by federal law.
 
Section 11.  Counterparts and Gender.  This Amendment may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Each gender used herein shall
include and apply to all genders, including the neuter.
 
Section 12. NO ORAL AGREEMENTS. THIS AMENDMENT, THE CREDIT AGREEMENT, THE NOTES,
AND THE OTHER LOAN DOCUMENTS, AS MODIFIED AND AMENDED HEREBY, REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.
 
THERE  ARE  NO  UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
EXECUTED this 29th day of August, 2007 to be effective as of the date first
written above.
 
[SIGNATURE PAGES FOLLOW]
 
 
Page 5            

--------------------------------------------------------------------------------


 



  BORROWER:       CENTERLINE MORTGAGE CAPITAL INC.,   a Delaware corporation    
      By:  /s/ Matthew Stern__________________________   Name:_Matthew
Stern__________________________   Title: __Managing
Director_______________________           CENTERLINE MORTGAGE PARTNERS INC.,   a
Delaware corporation

  By:  /s/ Matthew Stern__________________________   Name:_Matthew
Stern__________________________   Title: __Managing
Director_______________________

 
 

--------------------------------------------------------------------------------


 
 
 



  CITICORP USA, INC., as Agent           By:  /s/ Amir K.
Kirkwood                                                Name:_Amir K.
Kirkwood                                               Title: __Vice
President                                                              CITICORP
USA, INC., as a Lender

 

  By:  /s/ Amir K. Kirkwood                                               
Name:_Amir K. Kirkwood                                               Title:
__Vice President                                                   

 
- 8 -

--------------------------------------------------------------------------------




 



  SUNTRUST BANK,   a Georgia banking corporation., as a Lender          
By: __/s/ Derrick C. Brown                                               
Name:__Derrick C. Brown                                               
Title:___First Vice President                                                  
    Notice Address:       SunTrust Bank   Attn: Derrick C. Brown, First Vice
President   25 Park Place, 18th Floor   Atlanta, GA 30303   Fax: 404.230.5534  
Email: Derrick.Brown@SunTrust.com    


 
 
- 9 -

--------------------------------------------------------------------------------


 
 



  WACHOVIA BANK, N.A.,   a national banking association., as a Lender          
By: ___/s/ Filomena R. Cerqueira                                      
Name:___Filomena R. Cerqueira                                      
Title:____Vice President                                                       
    Notice Address:       WACHOVIA BANK, N.A.   Attn: Filomena R. Cerqueira,
Vice President   One Boston Place, WS5200   201 Washington Street, 27th Floor  
Boston, MA 02108   Fax: 617.603.4228   Email: filomena.cerqueira@wachovia.com  
 

 



--------------------------------------------------------------------------------


 
Schedule 1 – Lenders and Commitments
 


 
Lender
 Commitment Amount
 Commitment Percentage
Citicorp USA., Inc.
 $170,000,000
 68%
SunTrust Bank
 $ 50,000,000
 20%
Wachovia Bank, N.A.
 $ 30,000,000
 12%



Houston_1\929593\1
47644-1 8/22/2007



 